Citation Nr: 0534015	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1949, and from December 1949 to October 1951.  The 
appellant seeks benefits as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the appellant's claims for 
service connection for the veteran's cause of death and for 
eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
In June 2001, the appellant testified before the Board via 
videoconference from the RO.  In October 2001, the Board 
remanded the claims for further development.  In March 2004, 
the appellant was notified that the Judge before whom she 
testified in June 2001 was no longer employed by the Board 
and that she could elect to appear before the Board in an 
additional hearing.  Later that month, the appellant notified 
VA that she desired an additional hearing.  In May 2004, the 
Board remanded the claims in order to comply with the March 
2004 request for a hearing.  In October 2005, the veteran 
testified before the undersigned at a hearing that was held 
via videoconference from the RO and a transcript of that 
hearing is of record.  




FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran died in September 1999.  A certificate of 
death dated September 20, 1999 indicated that the cause of 
the veteran's death was acute myocardial infarction due to, 
or as a consequence of, aspiration pneumonia.  An amended 
certificate of death, dated October 5, 1999, indicated that 
the cause of death was aspiration pneumonia secondary to 
paralysis of the VII cranial nerve with dysphagia due to, or 
as a consequence of, acute myocardial infarction.

3.  At the time of the veteran's death, service connection 
was in effect for:  anxiety, evaluated as 50 percent 
disabling since September 14, 1984; fracture of the left 
mandible, evaluated as 20 percent disabling since May 25, 
1993; incomplete paralysis of the VII cranial nerve, with 
moderate dysarthria, left facial weakness, incomplete closure 
of the left eyelid, evaluated as 20 percent disabling since 
December 11, 1997; scar on the face, evaluated as 10 percent 
disabling since February 2, 1955; and for a left corneal 
scar, with recurrent corneal infection and irritation, 
evaluated as 10 percent disabling since December 11, 1997.

4.  The veteran's service-connected incomplete paralysis of 
the VII cranial nerve contributed to, or aggravated, the 
aspiration pneumonia and myocardial infarction which 
ultimately caused his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5102, 5103, 5103A, 5106, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2005).

2.  The statutory requirements for basic eligibility for 
Chapter 35 Survivors' and Dependents' Educational Assistance 
(DEA) benefits are met.  38 U.S.C.A. §§ 3500, 3501, 5113 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular diseases, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Educational assistance under the DEA program is available to 
a child or surviving spouse of a veteran who, in the context 
of this issue on appeal, either died of a service-connected 
disability or died while having a disability evaluated as 
total and permanent in nature resulting from a service- 
connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.

Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board concludes 
that the preponderance of the evidence is in favor of the 
claims, and the appeal will be granted.

The veteran died in September 1999.  A September 1999 death 
certificate listed his cause of death as acute myocardial 
infarction due to, or as a consequence of, aspiration 
pneumonia.  An amended certificate of death, dated October 5, 
1999, indicated that the cause of death was aspiration 
pneumonia secondary to paralysis of the VII cranial nerve 
with dysphagia due to, or as a consequence of, acute 
myocardial infarction.  Both the original and the amended 
death certificates were executed by the veteran's treating VA 
physician, Patrick P. McCue, M.D.

At the time of the veteran's death, service connection was in 
effect for:  anxiety, evaluated as 50 percent disabling since 
September 14, 1984; fracture of the left mandible, evaluated 
as 20 percent disabling since May 25, 1993; incomplete 
paralysis of the VII cranial nerve, with moderate dysarthria, 
left facial weakness, incomplete closure of the left eyelid, 
evaluated as 20 percent disabling since December 11, 1997; 
scar on the face, evaluated as 10 percent disabling since 
February 2, 1955; and for a left corneal scar, with recurrent 
corneal infection and irritation, evaluated as 10 percent 
disabling since December 11, 1997.  There were no other 
conditions for which he was service-connected.  

The appellant contends that the veteran had dysphagia, or 
difficulty swallowing, as a result of the partial paralysis 
of his VII cranial nerve, and that this caused him to choke, 
leading to aspiration pneumonia and acute myocardial 
infarction, from which he died.

The veteran's service medical records show that in September 
1950 he was thrown by an airplane propeller against a metal 
projection, which fractured his left mandible and partially 
paralyzed his "left facial nerve."  A September 1951 record 
of treatment for anxiety noted that this accident resulted in 
a residual left "Bell's palsy."  The service medical 
records do not show that he had any difficulty swallowing or 
that he choked frequently.  

Post-service medical records show treatment for various 
disorders, including residuals of the aforementioned in-
service injury and a cerebrovascular accident (CVA), which 
resulted in paralysis of the right side of the veteran's 
body.  A review of the veteran's post-service medical records 
reveals that he at times had difficulty swallowing.  For 
example, such a notation was made on records of treatment 
dated in September 1996, April 1999, and September 1999, 
amongst others.  These incidents were noted to increase as 
the veteran aged, as indicated in an August 1994 report of VA 
examination and a February 1995 record of treatment where the 
veteran's spouse reported increased dysphagia.  A November 
1996 dysphagia evaluation, which the Board notes is not 
contained in the record but is referenced in the March 2000 
VA opinion, showed recurrent laryngeal aspiration, and poor 
clearing with swallowing.  In October 2005 testimony, the 
appellant described a long history of having to supervise the 
veteran while he ate, to ensure that he properly swallowed, 
and having to make sure that he was eating soft foods that 
could easily be swallowed.  The appellant additionally 
testified that after talking to Dr. McCue about the 
involvement of dysphagia in the veteran's death, he stated 
that he would review the veteran's files and amend the death 
certificate to reflect such involvement.  While none of the 
veteran's treatment records specifically relate his 
swallowing difficulties to either his in-service injury or 
the CVA, the death certificate, as amended, clearly relates 
dysphagia to the paralysis of the VII cranial nerve as the 
cause of his death.  This weighs in the appellant's favor.

A March 2000 VA opinion noted that the in-service fracture of 
the left mandible produced paralysis of the left side of the 
veteran's face, due to the lesion of the peripheral facial 
nerve.  The examiner stated that the veteran had left facial 
weakness that caused moderate dysarthria, not dysphagia.  In 
reviewing a January 1998 report of neurological evaluation, 
the examiner restated that on examination in January 1998, 
the veteran had a moderately severe degree of dysarthria due 
to facial paralysis on the left side and also ataxic 
dysphagia.  The examiner also reported that the veteran had 
undergone a swallowing evaluation, or evaluation of 
dysphagia, in November 1996, which demonstrated recurrent 
laryngeal aspiration, and poor clearing with swallowing.  The 
March 2000 examiner opined that, based upon the January 1998 
evaluation, the aspiration pneumonia from which the veteran 
died was not caused by his service-connected paralysis of the 
VII cranial nerve.  He noted that the neurologist who 
conducted the January 1998 evaluation concurred with his 
medical opinion.  This opinion clearly weighs against the 
appellant.

After a review of the evidence, the Board finds that the 
amended death certificate, indicating that the veteran had 
dysphagia prior to his death, and relating that dysphagia to 
both his death and his service-connected disability, is more 
probative than the March 2000 opinion finding no relationship 
between the service-connected paralysis of the VII cranial 
nerve and his cause of death, and that the veteran did not 
have dysphagia.  The original death certificate and the 
amended death certificate were completed by the veteran's 
treating physician.  The Board finds that the treating 
physician is most qualified to opine as to whether the 
veteran was having difficulty with dysphagia prior to his 
death and whether dysphagia contributed materially or 
substantially to his death.  Additionally, the Board notes 
that the March 2000 examiner appears to have discounted the 
January 1998 finding of ataxic dysphagia in favor of the 
finding of dysarthria in that same examination.  The Board, 
however, finds the January 1998 finding of ataxic dysphagia 
and the November 1996 findings of recurrent laryngeal 
aspiration, and poor clearing with swallowing to be 
persuasive evidence that the veteran had dysphagia, or 
difficulty swallowing.  Lastly, nursing home records 
indicating that the veteran at times had difficulty 
swallowing were added to the record following the March 2000 
examination.  Accordingly, it does not appear that the March 
2000 examiner had the veteran's complete treatment records 
available for review at the time of rendering his opinion.  
For these reasons, the Board finds that the preponderance 
evidence is in favor of granting the appellant's claim for 
service connection for the cause of the veteran's death.  
As the preponderance of the evidence is in favor of the 
appellant's claim, service connection for the cause of the 
veteran's death is warranted.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Finally, as the Board has determined that service connection 
for the cause of the veteran's death is warranted, the 
appellant is an "eligible person" entitled to receive 
educational assistance under 38 U.S.C.A. § 3501(a)(1); 38 
C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).  By this 
determination, however, the Board is not concluding that 
entitlement to actual DEA benefits is warranted.  An award of 
such benefits must be made by the RO, upon adjudication of 
the appellant's claim in light of the favorable decision 
herein.  

Duties to Notify and Assist the Appellant

The Board finds that VA has substantially satisfied the 
duties to notify and assist as required under 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  To the extent there may be any deficiency of notice 
or assistance, there is no prejudice to the appellant in 
proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 










ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 

Basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
granted. 








____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


